IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-79

                               Filed: 19 December 2017

Iredell County, No. 13 CVD 1797

KEVIN S. LASECKI, Plaintiff,

             v.

STACEY M. LASECKI, Defendant.


      Appeal by Plaintiff from orders entered 14 June 2016 and 13 July 2016 by

Judge Edward L. Hedrick, IV, in District Court, Iredell County. Heard in the Court

of Appeals 15 May 2017.


      Homesley, Gaines, Dudley & Clodfelter, LLP, by Christina Clodfelter and
      Edmund L. Gaines, for Plaintiff-Appellant.

      No brief for Defendant-Appellee.


      McGEE, Chief Judge.


                       I. Factual and Procedural Background

      Kevin S. Lasecki (“Plaintiff”) and Stacey M. Lasecki (“Defendant”) married in

1993, and three children were born to the marriage.          Plaintiff and Defendant

separated and executed a separation agreement (“Separation Agreement”) on 24

August 2012, that resolved issues of child custody, equitable distribution, child

support, alimony, and attorney’s fees.       The separation agreement was never

incorporated into an order of the trial court. Plaintiff had earned $286,505.00 in 2011,

and earned $264,446.00 in 2012, working for Bath Solutions, Inc. (“Bath Solutions”).
                                 LASECKI V. LASECKI

                                  Opinion of the Court



In the separation agreement, Plaintiff and Defendant agreed, inter alia, that Plaintiff

would pay Defendant $2,900.00 per month in child support and $3,600.00 per month

in alimony.    They further agreed that, in the event either party breached the

separation agreement, the breaching party would be liable for the other party’s

attorney’s fees.

      Plaintiff lost his job with Bath Solutions in early 2013, but soon found

employment with Phoenix Sales and Distribution (“Phoenix Sales”), at an annual

salary of $160,000.00. Plaintiff filed a complaint on 1 August 2013, alleging that his

income had significantly decreased since the execution of the separation agreement

and requested that the trial court issue an order setting his child support obligation

pursuant to the North Carolina Child Support Guidelines. Defendant answered on

19 September 2013, and counterclaimed for specific performance of Plaintiff’s child

support and alimony obligations under the separation agreement. Defendant also

sought specific performance of unpaid joint credit card debt and attorney’s fees,

payment of child support and alimony arrearages, and “such other and further relief

as to the court may seem just, fit and proper.”

      Phoenix Sales terminated Plaintiff’s employment on 1 May 2014. The trial

court held a hearing on the pending claims on 17 and 18 July 2014, while Plaintiff

was still unemployed and seeking a new job. Frontline Products, LLC (“Frontline”)

offered Plaintiff a job in Arizona on or about 21 July 2014, which Plaintiff



                                         -2-
                                LASECKI V. LASECKI

                                 Opinion of the Court



immediately accepted. Plaintiff moved to reopen the case on 23 July 2014, to allow

additional testimony regarding his new employment and income. The trial court

denied Plaintiff’s motion on 14 August 2014. The trial court entered an order on 28

August 2014, finding that it was “feasible for Plaintiff to earn $150,000.00 and with

those earnings to support Defendant and their children.”       The trial court then

concluded the $2,900.00 monthly child support amount set forth in the separation

agreement was reasonable, and that Plaintiff was able to pay the full $2,900.00

monthly amount in child support and a reduced monthly amount of $1,385.00 in

alimony. The trial court ordered as specific performance that Plaintiff pay these

monthly amounts, as well as $9,592.50 for Defendant’s attorney’s fees, and awarded

a money judgment of $54,432.31 for child support and alimony arrearages.

      Plaintiff moved for a new trial on 3 September 2014, arguing that the trial

court should consider his new employment and income and that it erred in imputing

to him an annual income of $150,000.00. The trial court denied Plaintiff’s motion on

10 September 2014. Plaintiff gave notice of appeal on 23 September 2014, and the

matter was heard by this Court on 9 September 2015. By opinion filed 5 April 2016,

this Court affirmed in part and vacated and remanded in part, stating: “We vacate

the portions of the order in which the trial court ordered specific performance of

$2,900.00 monthly in child support and $1,385.00 monthly in alimony. We therefore

remand the case to the trial court for further proceedings consistent with this



                                        -3-
                                 LASECKI V. LASECKI

                                   Opinion of the Court



opinion[.]”   Lasecki v. Lasecki, __ N.C. App. __, __, 786 S.E.2d 286, 304 (2016)

(“Lasecki I”). This Court’s reasoning for vacating the child support and alimony

award portions of the trial court’s order was because the trial court based its decision

on the amounts of child support and alimony that Plaintiff was capable of paying on

an imputed income of $150,000.00 when Plaintiff was unemployed, which was

improper absent a finding that Plaintiff “was ‘deliberately depressing his income’ or

‘indulging in excessive spending in disregard of his marital obligation to support his

dependent spouse[.]’” Id. at __, 786 S.E.2d at 302 (citations omitted).

      The hearing on remand was held on 10 and 11 May 2016. At the time of the

hearing, Plaintiff was still employed by Frontline, and was making approximately

$135,000.00 annually. However, as of 23 May 2016, Plaintiff was no longer employed

by Frontline, and was allegedly working as a driver for Uber, earning only a small

fraction of his former income. Plaintiff filed a motion to reopen the case on 26 May

2016, arguing that his change in employment status should be considered by the trial

court before it made its rulings on the amount of child support and alimony.

Plaintiff’s motion to reopen was scheduled for 29 June 2016; however, the trial court

entered its order from the 10 and 11 May 2016 remand hearing on 14 June 2016,

approximately two weeks before the scheduled hearing on Plaintiff’s motion to reopen

the evidence.




                                          -4-
                                  LASECKI V. LASECKI

                                   Opinion of the Court



        Plaintiff filed a Rule 60(b) motion on 20 June 2016 for relief from the 14 June

2016 order, arguing that he had not had any “meaningful hearing on his pending

motion to reopen” and therefore entry of the 14 June 2016 order was premature. The

trial court entered an amended remand order on 13 July 2016, nunc pro tunc 14 June

2016.

        The trial court heard Plaintiff’s motion to reopen the case and Plaintiff’s Rule

60(b) motion for relief from the 14 June 2016 order concurrently, on 11 July 2016,

and entered an order denying both of Plaintiff’s motions on 13 July 2016. Plaintiff

appeals.

                                      II. Analysis

        Plaintiff argues the trial court erred by: (1) “failing to reduce child support

despite reduced needs of children, substantially decreased income of Plaintiff, and

increased income of Defendant[;]” (2) “failing to give [Plaintiff] credit for overpayment

of child support pursuant to court order[;]” (3) “granting Defendant additional

judgment and attorney’s fees when these issues were affirmed by the Court of

Appeals[;]” (4) “ordering specific performance of alimony in [the] amount ordered[;]”

(5) that even if the trial court did not err in awarding Defendant $10,905.00 in

attorney’s fees, it erred in ordering Plaintiff to pay those fees because there was

insufficient evidence that Plaintiff had the ability to specifically perform payment in

that amount; and (6) the trial court abused its discretion by denying Plaintiff’s motion



                                          -5-
                                 LASECKI V. LASECKI

                                  Opinion of the Court



to reopen the case in light of relevant new evidence, and by denying his Rule 60(b)

motion for relief from the 14 June 2016 order. We affirm.

              A. Child Support from August 2014 through June 2015

      Plaintiff contends that the “trial court committed reversible error by failing to

reduce child support despite reduced needs of children, substantially decreased

income of Plaintiff, and increased income of Defendant.” We disagree.

      In Lasecki I, this Court looked to Pataky v. Pataky, 160 N.C. App. 289, 585
S.E.2d 404 (2003), to determine the appropriate standard of review of child support

previously established in an unincorporated separation agreement:

            In Pataky v. Pataky, this Court established the following
            test for determining the appropriate amount of child
            support where the parties have executed an
            unincorporated separation agreement:

                [I]n an initial determination of child support where the
                parties have executed an unincorporated separation
                agreement that includes provision for child support, the
                court should first apply a rebuttable presumption that
                the amount in the agreement is reasonable and,
                therefore, that application of the guidelines would be
                inappropriate. The court should determine the actual
                needs of the child at the time of the hearing, as
                compared to the provisions of the separation agreement.
                If the presumption of reasonableness is not rebutted, the
                court should enter an order in the separation agreement
                amount and make a finding that application of the
                guidelines would be inappropriate. If, however, the
                court determines by the greater weight of the evidence
                that the presumption of reasonableness afforded the
                separation agreement allowance has been rebutted,
                taking into account the needs of the children existing at


                                         -6-
                                 LASECKI V. LASECKI

                                  Opinion of the Court



                the time of the hearing and considering the factors
                enumerated in the first sentence of G.S. § 50–13.4(c), the
                court then looks to the presumptive guidelines
                established through operation of G.S. § 50–13.4(c1) and
                the court may nonetheless deviate if, upon motion of
                either party or by the court sua sponte, it determines
                application of the guidelines would not meet or would
                exceed the needs of the child or would be otherwise
                unjust or inappropriate.

             The first sentence of N.C. Gen. Stat. § 50–13.4(c) provides:

                Payments ordered for the support of a minor child shall
                be in such amount as to meet the reasonable needs of
                the child for health, education, and maintenance,
                having due regard to the estates, earnings, conditions,
                accustomed standard of living of the child and the
                parties, the child care and homemaker contributions of
                each party, and other facts of the particular case.

Lasecki I, __ N.C. App. at __, 786 S.E.2d at 291 (citations omitted) (some emphasis

added). We review a trial court’s decision to order child support payments in an

amount different from the amount agreed to in the provisions of an unincorporated

separation agreement only for “‘a clear abuse of discretion.’” Bottomley v. Bottomley,

82 N.C. App. 231, 235, 346 S.E.2d 317, 320 (1986) (citation omitted).

      Further, an unincorporated separation agreement is generally treated as any

other contract, and the equitable remedy of specific performance may be ordered only

if no adequate remedy exists at law, Condellone v. Condellone, 129 N.C. App. 675,

681–82, 501 S.E.2d 690, 695 (1998), and the party who is ordered to specifically

perform is capable of doing so. Cavenaugh v. Cavenaugh, 317 N.C. 652, 657, 347



                                         -7-
                                  LASECKI V. LASECKI

                                   Opinion of the Court



S.E.2d 19, 22–23 (1986). An order directing specific performance “rests in the sound

discretion of the trial court; and is conclusive on appeal absent a showing of a palpable

abuse of discretion.” Harborgate Prop. Owners Ass’n v. Mountain Lake Shores Dev.

Corp., 145 N.C. App. 290, 295, 551 S.E.2d 207, 210 (2001) (citations omitted).

      Plaintiff states in his brief: “A party’s ability to pay child support is determined

by the party’s income at the time the award is made. Atwell v. Atwell, 74 N.C. App.
231, 235, 328 S.E.2d 47, 50 (1985).” This citation is flawed in the current context in

multiple ways. First, it is an incomplete citation of the law as set forth in Atwell:

             Briefly, under N.C. Gen. Stat. Sec. 50–13.4(c)(1984), “an
             order for child support must be based upon the interplay of
             the trial court’s conclusions of law as to (1) the amount of
             support necessary to ‘meet the reasonable needs of the
             child’ and (2) the relative ability of the parties to provide
             that amount.” These conclusions must be based upon
             factual findings sufficiently specific to indicate that the
             trial court took “due regard” of the factors enumerated in
             the statute, namely, the “estates, earnings, conditions,
             accustomed standard of living of the child and the parties,
             the child care and homemaker contributions of each party,
             and other facts of the particular case.”

Id. at 234, 328 S.E.2d at 49 (citations omitted). A party’s ability to pay is thus

determined based upon multiple factors, and the language in Atwell cited by Plaintiff

is within the context of explaining:

             Only when there are findings based on competent evidence
             to support a conclusion that the supporting spouse or
             parent is deliberately depressing his or her income or
             indulging in excessive spending to avoid family
             responsibilities, can a party’s capacity to earn [as opposed


                                          -8-
                                  LASECKI V. LASECKI

                                   Opinion of the Court



             to that party’s actual current income] be considered.

Id. at 235, 328 S.E.2d at 50 (citations omitted).

      More importantly, Atwell is a case involving a court order initially determining

child support, not a request to deviate from a child support amount previously agreed

upon in an unincorporated separation agreement. The trial court has continuing

jurisdiction to revisit and modify its own child support orders.

             A judicial decree in a child custody and support matter is
             subject to alteration upon a change of circumstances
             affecting the welfare of the child and, therefore, is not final
             in nature. Consequently, the jurisdiction of the court
             entering such a decree continues as long as the minor child
             whose custody is the subject of the decree remains within
             its jurisdiction. The Superior Court of Rowan County
             rendered the original support and custody judgment in this
             action and under the above principles maintained
             continuing jurisdiction over further proceedings. Unless
             that court was somehow divested of its continuing
             jurisdiction, it was the only court which could modify the
             earlier judgment upon a motion in the cause and a showing
             of a change of circumstances.

Stanback v. Stanback, 287 N.C. 448, 456, 215 S.E.2d 30, 36 (1975) (citations omitted)

(emphasis added). A trial court has no such broad authority to modify the child

support provisions of an unincorporated separation agreement based upon a showing

of changed circumstances. See Lasecki I, __ N.C. App. at __, 786 S.E.2d at 291. The

present case does not involve modification of court-ordered child support.

                                1. Policy and Precedent




                                          -9-
                                 LASECKI V. LASECKI

                                   Opinion of the Court



      We initially review the policies and precedent supporting our current law

concerning a trial court’s authority to either modify the child support provisions of an

unincorporated separation agreement, or to order specific performance of child

support payments in amounts different from those previously established in an

unincorporated separation agreement. Prior opinions of our appellate courts have at

times blurred the distinction between review of an order based upon breach of an

unincorporated separation agreement and review of an order based upon a prior child

support order of the trial court, and Plaintiff appears to misunderstand the authority

of the trial court in this regard.    “It is well-settled that ‘a parent can assume

contractual obligations to his child greater than the law otherwise imposes . . . and

such agreements are binding and enforceable.’” Ross v. Voiers, 127 N.C. App. 415,

417, 490 S.E.2d 244, 246 (1997). Further:

             To accord sufficient weight to parties’ separation
             agreements, as our common law directs, the benchmark for
             comparison must be the amount needed for the children at
             the time of the hearing, compared with that provided in the
             agreement. Further, “in the absence of evidence to the
             contrary,” the court must respect a presumption that “the
             amount mutually agreed upon is just and reasonable.”

Pataky, 160 N.C. App. at 303, 585 S.E.2d at 413 (citations omitted). Further,

             “A separation agreement is a contract between the parties
             and the court is without power to modify it except (1) to
             provide for adequate support for minor children, and (2)
             with the mutual consent of the parties thereto where rights
             of third parties have not intervened.” However, our Courts
             have been quick to note:


                                          - 10 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court




                [N]o agreement or contract between husband and wife
                will serve to deprive the courts of their inherent as well
                as their statutory authority to protect the interests and
                provide for the welfare of infants. They may bind
                themselves by a separation agreement or by a consent
                judgment, but they cannot thus withdraw children of
                the marriage from the protective custody of the court.

Id. at 296, 585 S.E.2d at 409 (citations omitted) (emphasis added).

      Relative to the present case, and contrary to Plaintiff’s position, the trial court

was without authority, absent Defendant’s consent, to modify the separation

agreement solely for the purposes of reducing his child support obligation. Even with

Defendant’s consent, Plaintiff and Defendant could not, by contract, deprive the trial

court of its inherent authority and obligation to insure their minor children were

properly provided for. Boyd v. Boyd, 81 N.C. App. 71, 75, 343 S.E.2d 581, 584 (1986)

(“[i]t is well established that the provisions of a separation agreement relating to

. . . support of minor children are not binding on the court, which has the inherent

and statutory authority to protect the interests of children”). In the present case,

Plaintiff and Defendant have not mutually consented to modification of the

separation agreement. Therefore, the trial court’s rulings in the present case must

be based solely upon its inherent and statutory authority to provide for the welfare

of Plaintiff’s and Defendant’s minor children.

      Traditionally, the authority of the trial court to order the supporting parent to

pay child support in an amount different than established in an unincorporated


                                         - 11 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



separation agreement has been recognized as a means of insuring adequate

maintenance of the children involved -- not as a means of lessening the agreed-upon

contractual duties of the supporting parent based upon changed circumstances.

Stated differently, the question for the trial court was limited to whether the needs

of the children were being adequately met by the amount of child support agreed upon

in the unincorporated separation agreement, or whether the amount of child support

should be increased in order to meet the children’s needs.

             Within the statutory framework, the North Carolina
             Supreme Court established a two-step process in claims for
             child support in the presence of a prior, unincorporated
             agreement.      Our trial courts were required to first
             determine the current amount necessary to meet the needs
             of the children and, if this amount “substantially exceeds”
             the amount provided in the agreement, this would rebut the
             presumption that the amount in the separation agreement
             was reasonable. In the absence of such a showing, affording
             “due regard to the factors contained in G.S. § 50–13.4(b)
             and (c),” the court was not allowed to change the amount of
             child support from what was set forth in the separation
             agreement. (referring to statutory factors existing in 1986).

Pataky, 160 N.C. App. at 300–01, 585 S.E.2d at 412 (citations omitted) (emphasis

added).

      This Court has recognized that public policy only requires the trial court to

insure that the amount of child support being provided for in an unincorporated

separation agreement is adequate to the needs of the children involved:

             A separation agreement is modified by increasing child
             support payments where the party with custody


                                         - 12 -
                                       LASECKI V. LASECKI

                                        Opinion of the Court



                establishes that the separation agreement provisions do
                not adequately protect the interests of and provide for the
                welfare of the children. But no principal of public policy
                intervenes to relieve a party from the obligations of a
                separation agreement requiring support payments in excess
                of or other payments in addition to that required by law.

McKaughn v. McKaughn, 29 N.C. App. 702, 704, 225 S.E.2d 616, 618 (1976) (citations

omitted) (emphasis added).

      Nonetheless, this Court eventually recognized the discretionary authority of

the trial court to order specific performance of contractual child support obligations

in a decreased amount, based upon the current needs of the children involved and the

current financial standing of their parents.1 Bottomley, 82 N.C. App. at 234, 346

S.E.2d at 320. One salutary purpose of this discretionary authority is that entry of

the order for specific performance provides the trial court with the authority to

enforce the reduced child support obligation through its contempt powers, whereas

the provisions of an unincorporated separation agreement are only enforceable

through bringing an action for breach of contract, and thereby obtaining a judgment

for monetary damages.

                “It is settled that any separation agreement dealing with
                the custody and the support of the children of the parties
                cannot deprive the [trial] court of its inherent as well as
                statutory authority to protect the interests of and provide
                for the welfare of minors.” While in the usual case the
                custodial parent obtains an increase in the agreed-upon
                support, this Court has upheld an order setting a lesser


      1   By “current” we mean at the time of the relevant hearing.

                                               - 13 -
                     LASECKI V. LASECKI

                      Opinion of the Court



amount than that provided for by the applicable separation
agreement. [This] Court stated: “The judgment in this case
does not change plaintiff’s contractual obligations under
the separation agreement. The question before the [trial]
court was what amount it would require in the exercise of
its inherent and statutory authority to provide for the
welfare of [the] minors.”

....

[W]hile the [trial] court could not relieve plaintiff-husband
of any contractual obligation he assumed to support his
child in excess of what the law would require – it could, “in
the exercise of its inherent and statutory authority to
provide for the welfare of minors,” order payment of an
amount either larger or smaller than that provided for in
the agreement. That amount should be “a reasonable
subsistence, to be determined by the trial [court] in the
exercise of a sound judicial discretion from the evidence
before [the trial court]. [Its] determination . . . will not be
disturbed in the absence of a clear abuse of discretion.”

The effect of such an order is not to deprive defendant-wife
of her contractual right to recover the sums provided for in
the agreement, but to limit her contempt remedy to the
sums provided for by the court order.

   Although a court may increase or decrease its own prior
   award for the support of a minor child, a court cannot
   intervene to reduce or relieve a parent from his
   contractual obligations to support his child in excess of
   that required by law. A parent can by contract assume
   a greater obligation to his child than the law imposes.
   Thus, if the court allows the child’s [custodial parent]
   less money for support for [the] child than does the valid
   separation agreement between the child’s parents, the
   remedy of the [custodial parent] is to sue the [non-
   custodial parent] for breach of contract and obtain a
   judgment for the difference.          The [non-custodial
   parent’s] duty under the court order may be enforced by


                             - 14 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



                contempt proceedings, while his [or her] contractual
                obligations may not be so enforced.

Bottomley, 82 N.C. App. at 234-36, 346 S.E.2d at 320-21 (citations omitted) (some

emphasis added).

      If the trial court determines that a party to an unincorporated separation

agreement is unable to perform the child support provisions therein, it cannot modify

the agreement to lessen that party’s burden; it can only decide not to order specific

performance of the child support provision, or order specific performance of the child

support provision in an amount less than that established in the agreement. Id. As

noted above, a contract is only enforceable through the equitable remedy of specific

performance where no adequate remedy at law exists, and the person ordered to

perform has the ability to do so. Condellone, 129 N.C. App. at 681–82, 501 S.E.2d at

695. A plaintiff who “relies on damages to compensate for the breach of a separation

agreement which has not been incorporated into a court order generally does not have

an adequate remedy at law.” Id. at 682, 501 S.E.2d 690, 695 (citation omitted) (“‘The

plaintiff must wait until payments have become due and the obligor has failed to

comply. Plaintiff must then file suit for the amount of accrued arrearage, reduce her

claim to judgment, and, if the defendant fails to satisfy it, secure satisfaction by

execution. As is so often the case, when the defendant persists in his refusal to

comply, the plaintiff must resort to this remedy repeatedly to secure her rights under

the agreement as the payments become due and the defendant fails to comply.’”).


                                         - 15 -
                                   LASECKI V. LASECKI

                                    Opinion of the Court



      We review a trial court’s order in this regard on a case by case basis:

             What amount is reasonable for a child’s support is to be
             determined with reference to the special circumstances of
             the particular parties. Things which might properly be
             deemed necessaries by the family of a [parent] of large
             income would not be so regarded in the family of a [parent]
             whose earnings were small and who had not been able to
             accumulate any savings. In determining that amount
             which is reasonable, the trial judge has a wide discretion
             with which this court will not interfere in the absence of a
             manifest abuse.

Williams v. Williams, 261 N.C. 48, 57–58, 134 S.E.2d 227, 234 (1964) (citations

omitted).

                                   2. The Present Case

      In the case before us, Plaintiff limits his argument to challenging the

imposition of child support at $2,900.00 per month for the period of time from 1 August

2014 until 30 June 2015 (or, “the relevant period”). Plaintiff does not challenge the

amount of child support for the period from 24 August 2012 through 1 August 2014;

nor does he challenge the amount for the period from 1 August 2015 to the present.

Plaintiff specifically contends:

             The trial court’s finding that Plaintiff did not rebut the
             presumption of reasonableness as to the $2,900.00 per
             month in child support set forth in the separation
             agreement is not supported by competent evidence as the
             trial court failed to consider the reduced needs of the
             children, the substantially reduced income of [] Plaintiff,
             and the increased income of [] Defendant between the
             execution of the separation agreement in August 2012 and
             the parties’ oldest child reaching the age of majority in July


                                           - 16 -
                                 LASECKI V. LASECKI

                                   Opinion of the Court



             of 2016.

      As noted above, the trial court in the present case has not, and cannot, modify

the Separation Agreement to decrease the amount of child support Plaintiff owed

Defendant in the past, or the amount of child support Plaintiff owes Defendant

moving forward.     The terms of the Separation Agreement establish Plaintiff’s

contractual duties, and these are not affected by the order of the trial court.

Bottomley, 82 N.C. App. at 234-36, 346 S.E.2d at 320-21.

      When the trial court addressed Plaintiff’s breach of the Separation Agreement

based upon his prior underpayment of the contractually established amount of child

support, it was not making a determination of whether Plaintiff actually owed the

unpaid amounts. Id. The trial court was limited to determining the proper remedy

for Plaintiff’s breach. In situations like the one before us, specific performance could

be the proper remedy, but only if the trial court properly determined that no remedy

at law was adequate, and that Plaintiff was capable of specifically performing that

part of the contract: “A marital separation agreement which has not been

incorporated into a court order is ‘generally subject to the same rules of law with

respect to its enforcement as any other contract.’ Where no adequate remedy at law

exists, a contract is enforceable through the equitable remedy of specific

performance.” Condellone, 129 N.C. App. at 681–82, 501 S.E.2d at 695 (citations

omitted).



                                          - 17 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



      In determining whether standard money damages will constitute an adequate

remedy at law, the trial court considers factors which include the “difficulty and

uncertainty of collecting such damages after they are awarded[.]”             Whalehead

Properties v. Coastland Corp., 299 N.C. 270, 283, 261 S.E.2d 899, 908 (1980) (citation

omitted). However, “[s]pecific performance will not be decreed against a defendant

who is incapable of complying with his contract.” Cavenaugh, 317 N.C. at 657, 347

S.E.2d at 22–23 (citations omitted). A trial court that has determined a party is not

currently capable of specifically performing one or more of his obligations under a

contract could still enter a money judgment against that party in the entire amount

of the damages resultant from his breach. This award would establish the total

amount of damages owed due to the breach, but the trial court could not order the

party to specifically perform immediate payment of those damages.

      In the present case, concerning child support moving forward, the trial court

concluded:

             No adequate remedy at law exists with respect to the
             periodic payments required by the [separation] agreement
             and [D]efendant is entitled to specific performance of the
             contract. . . . . Th[is] court may not modify a separation
             agreement but may order specific performance of only that
             part of the agreement [P]laintiff is able [to] perform.

The trial court further concluded: “At this time, the [trial] court is unable to find that

[P]laintiff could reasonably comply with an order requiring specific performance of a

payment of all of the remaining damages suffered by [D]efendant due to [P]laintiff’s


                                          - 18 -
                                       LASECKI V. LASECKI

                                        Opinion of the Court



breach[.]” In light of the trial court’s determination that Plaintiff was incapable of

fully performing under the Separation Agreement, it only ordered specific

performance of his alimony obligations moving forward in the reduced amount of

$2,850.00 per month and, more importantly to this analysis, the trial court ordered

the following with respect to Plaintiff’s child support and alimony arrearages:

               Defendant shall have and recover of [P]laintiff damages in
               the sum of $46,480.71 for [Plaintiff’s] failure to pay alimony
               and child support pursuant to the terms of the [S]eparation
               [A]greement through April 30, 2016. This portion of the
               judgment shall be enforceable as other money judgments
               and shall bear interest at the legal rate from April 30, 2016
               pursuant to N.C.G.S. § 24-5.

       The trial court’s order for specific performance of child support payments in the

amount of $1,688.00 per month did not go into effect until 1 May 2016, and Plaintiff

does not challenge this part of the remand order. Concerning child support for the

period challenged by Plaintiff – 1 August 2014 until 30 June 2015 – no specific

performance was ordered. Plaintiff was simply ordered to pay the damages resultant

from his breach of the contract as an ordinary money judgment.2 The trial court had

no authority to deny Defendant her right to sue for breach of the specific terms of the

Separation Agreement, and the trial court had no authority to order damages for




       2 Plaintiff had no difficulty recognizing this difference in his brief submitted for Lasecki I,
where he argued: “The trial court committed reversible error by granting [] Defendant a judgment for
unpaid alimony and child support . . . where Defendant did not request a judgment and a judgment is
not a remedy available for specific performance, the only counterclaims made by Defendant.”


                                               - 19 -
                                        LASECKI V. LASECKI

                                         Opinion of the Court



Plaintiff’s breach in an amount less than called for in the Separation Agreement.

Plaintiff only challenges those portions of the 14 June 2016 order on remand that

required specific performance, and the portion of the order awarding Defendant

$46,480.71 in money damages did not involve specific performance. Bottomley, 82
N.C. App. at 234-36, 346 S.E.2d at 320-21.3 The trial court did not err, much less

abuse its discretion, by ordering Plaintiff to pay the full breach of contract damages,

“enforceable as other money judgments[.]”

                            B. Overpayment of Prior Child Support

        Plaintiff next argues that the trial court erred “by failing to give [Plaintiff]

credit for overpayment of child support pursuant to court order.” We disagree.

        We first note that, in this argument, Plaintiff references a motion for contempt

filed by Defendant on 25 July 2016, and the resulting order entered 4 October 2016,



        3  It is clear that the child support and alimony arrearages in Lasecki I were ordered paid as
money judgments and not through specific performance. It is equally clear that Plaintiff was aware
of this distinction, and that specific performance did not apply to the award of the child support and
alimony arrearages. Lasecki I, __ N.C. App. at __, 786 S.E.2d at 290–91 (citations omitted)
(“[D]efendant specifically requested in her counterclaims that [P]laintiff pay the child support and
alimony arrearages[.] Although [Defendant] requested an order for specific performance, she also
requested ‘such other and further relief as to the court may seem just, fit and proper.’ In addition, at
the hearing, [D]efendant’s counsel cross-examined [P]laintiff specifically on the issues of the child
support and alimony arrearages and the unpaid amount owed on the joint credit card. By awarding
these unpaid amounts as money judgments, the trial court did not grant relief which ‘was not
suggested or illuminated by the pleadings nor justified by the evidence adduced at trial.’ N.C. Gen.
Stat. § 1A–1, Rule 54(c) (2013) (‘Except as to a party against whom a judgment is entered by default,
every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled,
even if the party has not demanded such relief in his pleadings.’). Accordingly, we hold that the trial
court did not err in awarding these unpaid amounts as money judgments.”).




                                                 - 20 -
                                       LASECKI V. LASECKI

                                         Opinion of the Court



which Plaintiff includes in the record.4 However, there is no record evidence that

Plaintiff appealed the 4 October 2016 order and, more importantly, we cannot analyze

the trial court’s earlier orders based upon findings it made in a subsequent order.

The 4 October 2016 order is not properly before us, and we do not consider it.

       Plaintiff argues that, during the period between 1 August 2014 and 14 June

2016, he paid $2,900.00 per month in child support through centralized collections

and wage withholding. However, according to the amended order, Plaintiff only owed

$2,900.00 per month in child support from 1 August 2014 until 1 July 2015, and

thereafter owed a reduced amount of $1,688.00 per month beginning 1 July 2015. For

this reason, Plaintiff argues, he should receive a credit for the period “[b]etween July

1, 2015 and June 14, 2016 when the remand trial order was entered[.]” Plaintiff

contends he “overpaid” his child support obligation during this time period by

$1,212.00 per month, or $14,544.00 in total.5 According to Plaintiff, “[t]he trial court’s

remand order failed to address how Plaintiff would be given credit for the

overpayment of child support.”


       4  We further take judicial notice that Plaintiff appealed an additional order for contempt
entered in this matter on 13 December 2016. That appeal was recently decided by this Court in a
separate unpublished opinion filed 17 October 2017. Lasecki v. Lasecki, __ N.C. App. __, 805 S.E.2d
566, 2017 WL 4638209 (2017).
        5 Plaintiff argues in his brief that he overpaid twelve months, from 1 July 2015 until entry of

the remand order on 14 June 2016, and that his total overpayment amounted to $14,544.00. However,
the remand hearing concluded on 11 May 2016, so the trial court had no evidence to consider
concerning the period between 11 May 2016 and entry of its order on 14 June 2016. As there is no
record evidence of any payments after 11 May 2016, we are limited to the record evidence before us.
During the appropriate time period – 1 July 2015 until 11 May 2016 – Plaintiff would have “overpaid”
child support in the amount of $12,120.00.

                                                - 21 -
                                       LASECKI V. LASECKI

                                         Opinion of the Court



       Plaintiff has already received credit for his overpayment of child support in the

form of a reduction in the trial court’s calculation of his total child support arrearage.

In the remand order, the trial court found as fact that “[s]ince the hearing on July 18,

2014 [P]laintiff made [$89,899.29 in] payments to [D]efendant for alimony and child

support through 4/30/2016[.]” However, during this same period, the trial court found

that Plaintiff’s total obligations for alimony and child support amounted to

$136,380.00, leaving Plaintiff $46,480.71 in arrears for that period. In the table

calculating Plaintiff’s obligations for the relevant period, the trial court found that

Plaintiff was obligated to pay $31,900.00 for: “Child Support 8/1/2014 through

6/1/2015 (11 months @ $2,900.00 per month)” and $16,880.00 for: “Child Support

7/1/2015 through 4/1/2016 (10 months @ $1,688.00 per month).”6 (Emphasis added).

The trial court made the following finding of fact: “[P]laintiff has continued to breach

the separation agreement and [D]efendant has suffered additional damages in the

sum of $46,480.71 through 4/30/2016.” This amount already factors in a reduction in

Plaintiff’s child support obligation from 1 July 2015 through 1 April 2016. Had the

trial court not credited Plaintiff with the $12,120.00 “overpayment” of child support

from 1 July 2015 through 1 April 2016, and demanded that Plaintiff specifically

perform based upon a $2,900.00 per month child support obligation for the entire 1


       6 Had the trial court not given Plaintiff credit for overpayment of child support between 1 July
2015 and 1 April 2016, the trial court would have found Plaintiff’s child support obligation to have
been $29,000.00, instead of $16,880.00, for that period. It was the reduced obligation of $16,880.00
that was used to establish $46,480.71 as the damages resultant from Plaintiff’s breach.

                                                - 22 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



August 2014 to 1 April 2016 time period, Plaintiff would have been found to be

$58,600.71 in arrears instead of $46,480.71. This argument is without merit.

                                  C. Attorney’s Fees

      Plaintiff contends the trial court erred “by granting Defendant additional

judgment and attorney’s fees when these issues were affirmed by the Court of

Appeals[.]” We disagree.

      Plaintiff is correct that the decision of this Court in Lasecki I constitutes the

law of the case, both in subsequent proceedings in the trial court and on a subsequent

appeal. Transportation, Inc. v. Strick Corp., 286 N.C. 235, 239, 210 S.E.2d 181, 183

(1974). “[O]ur mandate is binding upon [the trial court] and must be strictly followed

without variation or departure. No judgment other than that directed or permitted

by the appellate court may be entered.” D & W, Inc. v. Charlotte, 268 N.C. 720, 722,

152 S.E.2d 199, 202 (1966). Therefore, upon remand from Lasecki I, the trial court

was without authority to alter any portion of its 28 August 2014 order that had been

affirmed in Lasecki I. However, the trial court was free to address anew portions of

its 28 August 2014 order that were vacated by Lasecki I. In Friend-Novorska v.

Novorska, 131 N.C. App. 508, 509 S.E.2d 460 (1998) (“Friend-Novorska I”), this Court

affirmed parts of an alimony order; however,

             [t]he remainder of the trial court’s decision was vacated
             and remanded to the trial court for “a new award of
             alimony” and “specific findings justifying that award.” The
             term “vacate” means: “To annul; to set aside; to cancel or


                                         - 23 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



             rescind. To render an act void; as, to vacate . . . a
             judgment.” Thus, the vacated portions of the 17 October
             1997 order were void and of no effect. On remand,
             therefore, the trial court was free to reconsider the
             evidence before it and to enter new and/or additional
             findings of fact based on the evidence, with the exception
             that the trial court was bound on remand by any portions
             of the 17 October 1997 order affirmed by this Court in
             Friend-Novorska I.

Friend-Novorska v. Novorska, 143 N.C. App. 387, 393–94, 545 S.E.2d 788, 793 (2001)

(“Friend-Novorska II”) (citation omitted). In Lasecki I, this Court held:

             For the foregoing reasons, we affirm in part and vacate in
             part the trial court’s order. We affirm the portions of the
             order in which the trial court awarded money judgments
             for the child support and alimony arrearages and unpaid
             joint credit card debt and ordered specific performance of
             defendant’s attorney’s fees. We vacate the portions of the
             order in which the trial court ordered specific performance
             of $2,900.00 monthly in child support and $1,385.00
             monthly in alimony. We therefore remand the case to the
             trial court for further proceedings consistent with this
             opinion[.]

Lasecki I, __ N.C. App. at __, 786 S.E.2d at 304. Plaintiff argues that the trial court

violated the mandate of this Court by assessing Plaintiff $10,905.00 in additional

attorney’s fees associated “with the costs of the post remand trial that was created by

the trial court’s error [in establishing alimony and child support by improperly

imputing income to Plaintiff].”      The Separation Agreement states regarding

attorney’s fees: “If either party breaches any of the provisions of this Agreement,

[then] the breaching party shall be required to pay reasonable attorney fees of the



                                         - 24 -
                                 LASECKI V. LASECKI

                                   Opinion of the Court



party whose contractual rights hereunder were violated by said breach.” In its 28

August 2014 order, the trial court concluded: “Plaintiff has breached the Agreement.

Defendant has incurred reasonable attorney fees in response to that breach.

Pursuant to the Separation Agreement Defendant is entitled to recover these fees.”

This Court affirmed that portion of the 28 August 2014 order in Lasecki I, and

Plaintiff was required to pay Defendant $9,592.50 in attorney’s fees.

      Contrary to Plaintiff’s argument, our holding in Lasecki I did not establish a

final determination of the attorney’s fees Plaintiff might be required to pay

Defendant. Instead, we merely affirmed the award of that particular amount of

attorney’s fees for the work done up to the point of the 28 August 2014 order.

Plaintiff’s obligation pursuant to the Separation Agreement to “pay reasonable

attorney fees of the party whose contractual rights hereunder were violated by

[Plaintiff’s] breach” of the Separation Agreement is ongoing.        If the trial court

continues to find Plaintiff in breach, it may, pursuant to the terms of the Separation

Agreement, continue to award Defendant reasonable attorney’s fees. The fact that

the matter was back in front of the trial court based upon our decision partially

vacating and remanding the 28 August 2014 order is immaterial. Appeal is a normal

and regular part of the judicial process, and since Plaintiff was the party in breach of

the Separation Agreement, it would violate the terms of the Separation Agreement




                                          - 25 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



to compel Defendant to pay for additional attorney’s fees associated with Plaintiff’s

breach.

      In its 14 June 2016 order on remand, the trial court concluded: “The

[S]eparation [A]greement entered by the parties on August 24, 2012 is a valid

[A]greement.   Defendant has performed her obligations under the contract and

Plaintiff has breached the [A]greement.”          So long as the trial court properly

determined that Plaintiff was in breach of the Separation Agreement, it had the

authority to award additional attorney’s fees. This argument is without merit.

                                     D. Alimony

      Plaintiff argues the trial court “committed reversible error by ordering specific

performance of alimony in amount ordered.” We disagree.

      Plaintiff states: “Pursuant to the remand order [Plaintiff] was ordered to pay

$1,688.00 in child support and specifically perform $2,850.00 in alimony beginning

July 1, 2015.” (Emphasis added). Though Plaintiff is correct that his child support

obligation dropped to $1,688.00 on 1 July 2015, Plaintiff is incorrect concerning the

date on which specific performance of $2,850.00 in alimony was ordered to commence.

Section four of the decretal portion of the 14 June 2016 order on remand states:

“Plaintiff shall pay [D]efendant alimony pursuant to the [S]eparation [A]greement in

the sum of $2,850.00 per month beginning 5/1/16.” Because Plaintiff’s income prior

to the May 2016 hearing was irrelevant to the amount of alimony the trial court



                                         - 26 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



ordered Plaintiff to pay beginning on 1 May 2016, we do not address Plaintiff’s

arguments regarding salaries he was earning more than a year before the remand

hearing in May 2016. Further, Plaintiff seeks to have this Court analyze the four-

month period from “August 2014 until December 2014” in isolation, in order to find

an abuse of discretion in the trial court’s ordering alimony in the reduced amount of

$1,385.00 per month in its 28 August 2014 order. That portion of the 28 August 2014

order was vacated, and has no relevance to our current analysis.

      The following relevant portion of the Separation Agreement established

Plaintiff’s alimony obligations: “[Plaintiff] shall pay [Defendant] base alimony in the

amount of $3,600.00 per month. This alimony shall be payable for a period of nine

years[.] This alimony shall be fixed and is non-modifiable in all respects.”

             Under [N.C. Gen. Stat. § 52-10.1], both parties to a divorce
             may enter into [an] agreement to settle the question of
             alimony, and the terms of the agreement are binding and
             may be modified only with the consent of both parties.
             Further, a separation agreement not incorporated into a
             final divorce decree (as in the present case) may be enforced
             through the equitable remedy of specific performance.

             In Cavenaugh, our Supreme Court held that “when a
             defendant has offered evidence tending to show that he is
             unable to fulfill his obligations under a separation
             agreement or other contract the trial judge must make
             findings of fact concerning the defendant’s ability to carry
             out the terms of the agreement before ordering specific
             performance.”




                                         - 27 -
                                   LASECKI V. LASECKI

                                    Opinion of the Court



Edwards v. Edwards, 102 N.C. App. 706, 708–09, 403 S.E.2d 530, 531 (1991)

(citations omitted).

         “‘Parties to a divorce may enter into a valid agreement settling the question of

alimony, and unless the court then orders alimony to be paid, the terms of the

agreement are binding and can only be modified by the consent of both parties.’”

Jones v. Jones, 144 N.C. App. 595, 598, 548 S.E.2d 565, 567 (2001) (citation omitted).

Unlike child support and custody issues involving minors, the trial court has no

“‘inherent [or] statutory authority to protect the interests and provide for the welfare

of’” competent adults. See Pataky, 160 N.C. App. at 296, 585 S.E.2d at 409 (citations

omitted).

               “A separation agreement is a contract between the parties
               and the court is without power to modify it except (1) to
               provide for adequate support for minor children, and (2)
               with the mutual consent of the parties thereto where rights
               of third parties have not intervened.”

Id. (citations omitted) (emphasis added). In Defendant’s counterclaim, she requested

specific performance of the alimony portion of the Separation Agreement, because

Plaintiff had not been performing pursuant to the terms of that Agreement. As noted

above:

               “A marital separation agreement is generally subject to the
               same rules of law with respect to its enforcement as any
               other contract.” Specific performance will not be decreed
               against a defendant who is incapable of complying with his
               contract. “A court can properly order specific performance
               of only part of a contract if it deems another portion


                                           - 28 -
                                 LASECKI V. LASECKI

                                   Opinion of the Court



             unworkable.”

Cavenaugh, 317 N.C. at 657, 347 S.E.2d at 22–23 (citations omitted); Condellone, 129
N.C. App. at 682, 501 S.E.2d at 695 (citation omitted) (“As a general proposition, the

equitable remedy of specific performance may not be ordered ‘unless such relief is

feasible[;’] therefore courts may not order specific performance ‘where it does not

appear that [the responsible party] can perform.’”). However,

             In finding that the defendant is able to perform a
             separation agreement, the trial court is not required to
             make a specific finding of the defendant’s “present ability
             to comply” as that phrase is used in the context of civil
             contempt. In other words, the trial court is not required to
             find that the defendant “possess[es] some amount of cash,
             or asset readily converted to cash” prior to ordering specific
             performance.

Id. at 683, 501 S.E.2d at 696 (citations omitted).

      Therefore, the trial court had no authority to alter the terms of alimony as set

forth in the Separation Agreement, but it could order specific performance of the

Agreement in an amount less than that demanded in the Agreement upon

determining that Plaintiff was not capable of performing to the full extent of his

obligations. See Edwards, 102 N.C. App. at 710, 403 S.E.2d at 532 (emphasis added)

(although underestimating the defendant’s monthly expenses “may have no effect on

the trial court’s order of specific performance [of the alimony portion of an

unincorporated separation agreement], it may have an effect on the amount

defendant can reasonably afford to pay plaintiff on a monthly basis”).


                                          - 29 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



      Following the remand order, Plaintiff is still contractually obligated to pay

Defendant alimony in the amount of $3,600.00 per month. However, the trial court

only granted Defendant specific performance by Plaintiff for his alimony obligation

in the amount of $2,850.00 per month, beginning 1 May 2016. The trial court found

that Plaintiff was in breach of the Separation Agreement, that specific performance

was an appropriate remedy, but that “the [trial] court is unable to find that [P]laintiff

could reasonably comply with an order requiring specific performance of a payment

of all of the remaining damages suffered by [D]efendant due to [P]laintiff’s breach of

the [A]greement.” Therefore, the trial court ruled:

             Defendant’s prayer for specific performance of the alimony
             provisions of the [A]greement [is] granted in part. Plaintiff
             shall pay [D]efendant alimony pursuant to the
             [S]eparation [A]greement in the sum of $2,850.00 per
             month beginning 5/1/16. . . . . This paragraph is ordering
             specific performance of a portion of [P]laintiff’s obligation
             under the [A]greement due to [P]laintiff’s inability to
             currently fully perform. This decree is not a modification
             of [P]laintiff’s obligation under the contract[.]

      Plaintiff argues that there was insufficient evidence presented supporting his

ability to pay alimony in the reduced amount of $2,850.00 per month. Plaintiff states

that “[t]he ability of a party to perform an obligation included in a separation

agreement as required for specific performance is ordinarily determined by the party’s

income at the time the award is made[.]” (Emphasis added). This is an incorrect

statement of law. Determination of the ability to pay alimony agreed upon in an



                                          - 30 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



unincorporated separation agreement is not limited to the factors utilized in

determining an ability to pay court ordered alimony, because the basis of the

obligation in an unincorporated separation agreement is contract, not statute.

      Plaintiff cites Edwards in support of this claim; Edwards is inapposite. In

Edwards, this Court held that the trial court had incorrectly calculated the

defendant’s [responsible spouse’s] expenses, which might affect the amount of

alimony it would order the defendant to specifically perform pursuant to an

unincorporated separation agreement. The plaintiff in Edwards argued that the

error was harmless because the defendant had other sources of income that more

than covered the deficit created by the underestimation of the defendant’s expenses.

In the context of this analysis, this Court stated:

             There is no evidence before this Court that either of the
             above income sources for the year may be considered
             regular income and therefore included in calculating
             defendant’s net monthly income. See Whedon v. Whedon,
             58 N.C. App. 524, 294 S.E.2d 29 (1982) (a spouse’s ability
             to pay alimony is usually determined by his income at the
             time the award is made). Moreover, there is evidence that
             the income tax refund is a joint refund to both defendant
             and his present wife; therefore, for the purposes of the case
             before us, it would appear that defendant would be entitled
             to only half of such refund. We find that the trial court’s
             miscalculation of defendant’s expenses relative to his
             monthly income is a prejudicial error and therefore must
             be addressed by the trial court.

Edwards, 102 N.C. App. at 710–11, 403 S.E.2d at 532 (citation omitted).




                                          - 31 -
                                 LASECKI V. LASECKI

                                  Opinion of the Court



      We first note that Whedon, the decision relied upon in Edwards, is an opinion

involving court ordered alimony, and does not involve an action for specific

performance to enforce an unincorporated separation agreement.           Even though

Edwards concerns specific performance of an unincorporated separation agreement,

the Whedon parenthetical does not constitute a holding that determination of an

ability to pay alimony established in an unincorporated separation agreement is

limited to the responsible party’s income. Finally, Plaintiff seems to ignore that part

of the parenthetical that states: “ability to pay alimony is usually determined by

. . . income at the time the award is made[,]” Edwards, 102 N.C. App. at 710, 403

S.E.2d at 532 (citation omitted) (emphasis added), as Plaintiff directs this Court to

his income at various times prior to the time the current award was made.

      Further, the remand order limits specific performance of alimony in the

reduced amount of $2,850.00 per month to the time period beginning 1 May 2016. To

the extent that unpaid alimony prior to 1 May 2016 was included in the remand order,

it was included as part of the $46,480.71 money judgment, and does not implicate any

specific performance analysis.

      At the time the award was made, Plaintiff was found to have an annual income

of $135,000.00, or $11,250.00 per month. The trial court found that Plaintiff’s total

expenses before alimony – which included child support, taxes, Social Security, and

Medicare – were $8,396.80 per month. Finding of fact 53 states: “Plaintiff’s actual



                                         - 32 -
                                   LASECKI V. LASECKI

                                    Opinion of the Court



current income exceeds his reasonable expenses by $2,853.20 per month.” Plaintiff

does not specifically contest this finding of fact. Koufman v. Koufman, 330 N.C. 93,

97, 408 S.E.2d 729, 731 (1991) (“Although plaintiff excepted to . . . several findings of

fact by the trial court, plaintiff [made no] exception to . . . finding of fact (2), quoted

above. Where no exception is taken to a finding of fact by the trial court, the finding

is presumed to be supported by competent evidence and is binding on appeal.”). We

are therefore bound by the trial court’s finding that “Plaintiff’s actual current income

exceeds his reasonable expenses by $2,853.20 per month.”

      The trial court ordered specific performance of alimony reduced from $3,600.00

to $2,850.00 per month which, according to the trial court’s calculations, Plaintiff

could afford to pay entirely from his monthly income. Plaintiff argues that the trial

court should have considered his attorney’s fees and Defendant’s attorney’s fees as

part of his monthly expenses; and that the trial court erred in finding that “Plaintiff’s

household expenses should be split evenly between Plaintiff and his current wife[.]”

Plaintiff directs this Court to no authority supporting his claim that the attorney’s

fees he was required to pay due to his breach of the Separation Agreement should be

factored into his monthly expenses, nor that the trial court erred in determining that

Plaintiff’s current wife contributes to their joint expenses. It was Plaintiff’s duty,

             and not the duty of this Court, to challenge findings and
             conclusions, and make corresponding arguments on
             appeal. It is not the job of this Court to “create an appeal
             for” [Plaintiff]. . . . . “It is not the duty of this Court to


                                           - 33 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



             supplement an appellant’s brief with legal authority or
             arguments not contained therein. Th[ese] [arguments are]
             deemed abandoned by virtue of N.C. R. App. P. 28(b)(6).”

Sanchez v. Cobblestone Homeowners Ass’n., __ N.C. App. __, __, 791 S.E.2d 238, 245–

46 (2016) (citations omitted).     Further, Plaintiff supports his arguments with

references to the transcript of the 10 and 11 May 2016 hearing. However, Plaintiff

did not include this transcript in the record, so we have no way of verifying Plaintiff’s

claims concerning whether there was evidence presented concerning the level of

contribution Plaintiff’s current wife made to their joint living expenses.          This

argument is without merit.

                      E. Specific Performance of Attorney’s Fees

      Plaintiff argues that, even if the trial court did not err in awarding Defendant

$10,905.00 in attorney’s fees, it erred in ordering him to pay those fees when “there

was no evidence before the [trial] court that Plaintiff had the ability to specifically

perform the payment of $10,905.00 with not even enough money in Plaintiff’s bank

account to pay his obligations for one month and his depleted retirement.”           We

disagree.

      Plaintiff contends the amount he had in his checking account at the time of

entry of the remand order, $7,425.94, was insufficient to pay Defendant’s attorney’s

fees, and that “Plaintiff still owed taxes on the withdrawals made in 2016” from his

retirement accounts, though Plaintiff does not indicate the amount of his tax liability.



                                          - 34 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



Plaintiff includes no citations to authority in support of his argument and it is not

the duty of this Court to search for such authority. Sanchez, __ N.C. App. at __, 791

S.E.2d at 245–46.

      Further, in the remand order the trial court found the following facts regarding

Plaintiff’s assets that could be used to pay attorney’s fees: Plaintiff (1) had at least

two IRA accounts that, combined, contained $68,458.87 on 31 March 2016; (2)

withdrew $25,000.00 “from his retirement” in early April 2016 “to pay taxes and his

attorney fees[;]” (3) “[a]s of 4/27/2016 [P]laintiff had a vested balance in his 401K with

his current employer in the sum of $8687.29[;]” (4) had approximately $7,725.94 in

checking and savings accounts in late April 2016, during the prior year Plaintiff

maintained an average monthly amount of $14,528.00 in these accounts – with a high

of $19,205.15 in December 2015, and the April 2016 amount of $7,725.94 representing

the lowest cash balance for the prior year period; (5) “engaged in a complicated lease

to own arrangement with respect to his home [“the home”] in which [Plaintiff] was

able to divest large sums of retirement savings and place any interest in the property

obtained in the name of another[:]” specifically, Plaintiff and his current wife,

respectively, contributed $70,000.00 and $35,000.00 toward the purchase of the home

on 18 December 2014, Plaintiff’s then employer, Frontline, financed the purchase of

the home, and the home was titled in the name of Frontline, the “contract price was

$290,161.00 plus $35,798.18 settlement charges to the borrower which primarily



                                          - 35 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



consisted of a pool to be built after the closing[,]” Plaintiff and his wife executed “a

Lease Agreement with option to purchase” with Frontline, and Plaintiff and his wife

“executed a promissory note to [Frontline] in the principal sum of $321,932.64 on

12/18/2014[;]” (6) “has retained significant assets in the form of retirement savings

which will make it difficult for [D]efendant to collect a money judgment[;]” (7) and

“[i]n light of [P]laintiff’s maintenance of a large checking account balance he has the

ability to comply with an order for the payment of [D]efendant’s attorney’s fees.”

       We hold that the remand order contains sufficient findings of fact to support

the order of specific performance of Defendant’s attorney’s fees in the amount of

$10,905.00. This argument is without merit.

                  F. Motions to Reopen Case and for Relief from Order

       Plaintiff argues the trial court abused its discretion by denying his motion to

reopen the case in light of relevant new evidence, and by denying his Rule 60(b)

motion for relief from the 14 June 2016 order. We hold the trial court did not abuse

its discretion.

       The trial court’s ruling on Plaintiff’s motion to reopen can only be overturned

upon a clear abuse of discretion. Maness v. Bullins, 33 N.C. App. 208, 211, 234 S.E.2d
465, 468 (1977). The same is true concerning the trial court’s denial of Plaintiff’s Rule

60(b) motion for relief. Wallis v. Cambron, 194 N.C. App. 190, 194, 670 S.E.2d 239,




                                          - 36 -
                                    LASECKI V. LASECKI

                                     Opinion of the Court



242 (2008) (citations omitted) (“a trial court’s decision to grant or deny relief pursuant

to Rule 60(b) will not be overturned absent an abuse of discretion”).

         Plaintiff filed a motion on 26 May 2016 to reopen the case following the 10 and

11 May 2016 hearing on remand. In Plaintiff’s motion, he argued:

               2. The hearing of this action began on May 10, 2016 and
               testimony concluded on May 11, 2016, with both parties
               resting.

               3. [] Plaintiff at the time of the hearing was employed with
               [Frontline] as Vice President of Sales earning $135,000
               annually.

               4. That on May 23, 2016 Plaintiff’s employment with
               [Frontline] ended; and that as of the filing of this motion
               Plaintiff is unemployed.

               5. The [trial court] has not yet entered a ruling upon the
               matters and issues before [it].

               6. The hearing of this additional testimony would not in
               any way prejudice [] Defendant’s contentions in this action.

               7. That Plaintiff through this motion attempts to make []
               Defendant and the [trial court] aware of his substantial
               change in circumstances.

As noted in Plaintiff’s motion, at the time Plaintiff filed his motion the trial court had

not yet entered its order on remand in the matter, which it first entered on 14 June

2016.7




         7
        The trial court then entered an amended order on remand 13 July 2016, nunc pro tunc 14
June 2016.

                                            - 37 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



      Plaintiff filed a motion for relief from the 14 June 2016 order on 20 June 2016,

arguing that “the filing of Plaintiff’s motion to allow additional testimony regarding

termination of employment prior to the entry of the [14 June 2016] order in this

matter and [] Plaintiff’s loss of employment since the trial in this matter justify relief

from the order entered June 14, 2016 pursuant to Rule 60(b)(6).” The trial court did

not hear Plaintiff’s motion to reopen until 11 July 2016, nearly a month after entering

the remand order, and it denied Plaintiff’s motion by order entered 13 July 2016. The

trial court simultaneously heard Plaintiff’s motion for relief from the 14 June 2016

order on 11 July 2016 and denied it in its 13 July 2016 order.

      In its 13 July 2016 order, the trial court noted this Court’s language from

Lasecki I regarding the trial court’s denial of Plaintiff’s 23 July 2014 motion to reopen

following the July 2014 hearing. In Lasecki I, this Court stated:

             We also note that on or about 21 July 2014, only three days
             after the close of the 17 and 18 July 2014 hearing, Frontline
             extended an offer to [P]laintiff to work as a salesman in
             Arizona, and [P]laintiff immediately accepted. The salary
             in Frontline’s offer was one percent of all of [P]laintiff’s
             sales, with a yearly guaranteed draw of $110,000.00. The
             trial court had taken the case under advisement at the
             close of the hearing on 18 July 2014 and had not yet
             announced a ruling. On 23 July 2014, [P]laintiff moved to
             reopen the case to allow testimony regarding this new
             employment and income, and although the trial court had
             still not entered an order, on 14 August 2014, the trial court
             denied plaintiff’s motion. On 28 August 2014, the trial
             court entered the order which is on appeal, and on 3
             September 2014, [P]laintiff moved for a new trial, again
             seeking to present evidence of [P]laintiff’s actual income in


                                          - 38 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



             his new job; the trial court denied this motion as well.
             Although [P]laintiff did not appeal from the orders on the
             post-trial motions and has not challenged them on appeal,
             we cannot help but note that if the trial court had allowed
             the evidence of [P]laintiff’s actual income in his new job to
             be presented and considered, most of the issues addressed
             by this appeal would have been eliminated and there would
             have been no need for remand on those issues. Plaintiff
             accepted the new job only days after the hearing and even
             before the trial court had announced its rulings, and with
             newly available income information, the order could have
             been based upon [P]laintiff’s actual income. We would also
             imagine that [P]laintiff’s move to Arizona to begin the new
             employment would affect his visitation schedule with the
             children and travel costs associated with visitation, which
             are additional factors the trial court may need to consider
             when addressing the child support issue.

Lasecki I, __ N.C. App. at __, 786 S.E.2d at 300.

      The trial court explained in its 13 July 2016 order its decision to deny Plaintiff’s

motions in part as follows:

             22. On the date the [trial] court filed its order pursuant to
             the hearings on 5/10/16 and 5/11/16, the [trial] court was
             aware of the pleadings in the file at the time the order was
             filed. By filing the order, the [trial] court did not intend to
             deprive “[P]laintiff of the opportunity to have a meaningful
             hearing on his pending motion to reopen” as alleged in
             [Plaintiff’s] motion for relief. The [trial] court merely
             intended to attempt to continue to comply with its
             obligation under the code of judicial conduct to dispose
             promptly of the business of the court.

             23. Herein, the [trial] court will consider [P]laintiff’s
             motions separately and in the sequence in which they were
             filed now that [P]laintiff has had the opportunity to present
             evidence upon his motions and to argue them. This court
             will consider [P]laintiff’s first motion without regard to the


                                          - 39 -
                    LASECKI V. LASECKI

                     Opinion of the Court



filing of the 6/14/2016 order.

....

25. On July 7, 2016 [P]laintiff filed an affidavit with the
[trial] court indicating that his only source of income was
from his current employer as an Uber Driver from which
he had earned just over $2,500.00 in 43 days. Counsel for
[D]efendant objected to the [trial] court considering the
affidavit for the reason that she was unable to cross
examine [P]laintiff regarding his assertions. Plaintiff’s
assertions are not particularly detailed indicating only that
his unemployment has ended, been lost, or terminated
without stating in his pleadings particular reasons for his
alleged change in circumstances. The [trial] court will give
this affidavit the same weight as [P]laintiff’s verified
motion to re-open the case. The [trial] court will consider
it only as an assertion by [P]laintiff as grounds upon which
he is making an application for relief.

26. For more than 200 years the North Carolina Supreme
Court has indicated that allowing additional evidence after
closing arguments is within the discretion of the trial court.
The Supreme Court notes that it is a departure from the
normal rules of procedure which ought not be done except
for good reasons shown to the [trial] court. [Citations
omitted].

27. In exercising its discretion in considering [P]laintiff’s
motion to reopen the case to allow additional testimony,
this court has weighed several factors.               Allowing
[P]laintiff’s motion may allow the [trial] court to fashion an
order based upon facts existing at a time nearer to the
filing of the written order; however, in light of the work
load of the Civil District Court in Iredell County, it would
be difficult for a trial judge to be able to digest the
testimony and exhibits regularly presented by these
parties; decide the complicated issues raised by the
pleadings considering the guidelines, statutory mandates,
and case law presumptions; and dictate a decision in less


                            - 40 -
                                         LASECKI V. LASECKI

                                          Opinion of the Court



                time that [P]laintiff has twice asserted a desire to reopen
                his evidence: 5 days after a two day trial in 2014 and 14
                days after a two day trial in 2016.8 This court appreciates
                the Court of Appeals of North Carolina noting in this very
                case that if the [trial] court had allowed a similar motion of
                [P]laintiff in 2014 that most of the issues addressed in his
                prior appeal would have been eliminated. However, the
                current motion is not an invitation to avoid legal error in
                imputing income when actual income is available, but
                rather a request that the [trial] court consider assertions
                regarding actual income at a time 14 days after the close of
                the evidence and arguments rather than the evidence of
                actual income offered during the two day trial in which the
                parties indicated that they were ready to proceed and
                presented evidence and critically questioned the evidence
                of the other party. Plaintiff’s motion is not a request to
                produce evidence that actually existed at the time of the
                hearing which [P]laintiff merely wishes to introduce to
                correct some technical defect in his case; but it is a request
                to introduce additional evidence which could substantially
                change the complexion of the case which did not even exist
                until 12 days after the conclusion of a trial. The general
                rules used in trials have been developed to secure fairness,
                eliminate unjustifiable expense and delay, and to seek the
                truth. These purposes can be found in N.C.G.S. § 8C-[1,
                Rule] 102(a),9 Rule 1 of the General Rules of Practice for
                the Superior and District Courts, and the 1813 decision of
                the North Carolina Supreme Court cited above.10 Although
                denying [P]laintiff’s motion may trigger an appeal, or

        8 Although the meaning of this sentence is not entirely clear, we understand it to mean either
that it would have been difficult for the trial court to have entered its orders prior to the dates upon
which Plaintiff filed his 2014 and 2016 motions to reopen the case, or simply that allowing Plaintiff’s
motions to reopen the case would have caused delay more detrimental to the efficiency of the judicial
process than denial of these motions in fact caused. We appreciate the need for maximum efficiency
at the trial court level, but stress that ultimately it is the efficiency of the entire process that should
be paramount.
        9 It is unclear that denial of Plaintiff’s motions to reopen in the present case have served “to

secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of
growth and development of the law of evidence to the end that the truth may be ascertained and
proceedings justly determined.” N.C. Gen. Stat. 8C-1, 102(a) (2017).
        10 Par. v. Fite, 6 N.C. 258, 259 (1813).



                                                  - 41 -
                     LASECKI V. LASECKI

                      Opinion of the Court



motions to modify, or actions to enforce an order entered
without the benefit of [P]laintiff’s new evidence; the
granting of his motion will certainly create expense for the
parties and delay in the resolution of the issues before the
[trial] court. Furthermore, additional hearings would not
guarantee that the trial court would reach a better decision
or that the party perceiving defeat would not seek the
remedy of an appeal.            After considering carefully
[P]laintiff’s motion the [trial] court fails to find good cause
to allow additional evidence to be presented after both
parties have rested and argued their cases.

28. The [trial] court now considers [P]laintiff’s motion for
relief from the [trial] court’s judgment. . . . . Plaintiff’s
counsel has indicated that a ruling in favor of [P]laintiff
may avert an appeal.           Appeals delay the prompt
determination of the business before the courts, are costly
to the litigants, and place at risk the finality of judgments.
Plaintiff’s counsel also asserts that denying his motion will
place an inappropriate impediment on his right to appeal
by forcing him to choose between appealing or avoiding an
appeal in hopes of winning a motion to modify the
judgment based upon a change in circumstances. [This]
court puts little weight on this assertion. Legal decisions
are often based upon complicated analysis of risk and
return. Although the failure of a court to exercise a
discretionary equitable power of relief may complicate the
future decisions of a litigant, that complication is not
improper or inappropriate. Plaintiff also argues that
allowing his motion may avoid future hearings regarding
the collection of the sums mandated by the 6/14/2016 order.
Facts and circumstances may or may not align to prove his
assertion. On the other hand allowing [P]laintiff’s motion
will interfere with the finality of the trial court’s judgment
and cause certain and immediate hardship to [D]efendant.
She will have to continue to retain counsel and prepare for
and participate in yet another session in a trial on the
merits regarding claims filed nearly three years ago.




                             - 42 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



The trial court then concluded that Plaintiff “failed to show good cause to allow his

motion to re-open the case[,]” and “failed to show extraordinary circumstances and

failed to show that justice demands that relief be granted pursuant to N.C.G.S. § 1A-

1, Rule 60, and his motion [for relief from the 14 June 2016 order] should be denied.”

      We recognize the difficulties inherent in cases such as the present case, in

which a substantial change in circumstances may occur at any time. However, “we

cannot help but note that if the trial court had allowed the evidence of [P]laintiff’s

actual income in his new job to be presented and considered, [many] of the issues

addressed by this appeal” might have become moot. Lasecki I, __ N.C. App. at __, 786

S.E.2d at 300. At a minimum, this Court would not have been required to go through

the process of deciding issues based upon relevant facts that were no longer accurate

at the time notice of appeal was filed. We agree with the trial court that “[a]llowing

[P]laintiff’s motion may [have] allow[ed] the [trial] court to fashion an order based

upon facts existing at a time nearer to the filing of the written order[,]” and add that

by so doing, the trial court’s order would have more likely reflected the current

financial situation of the parties, and our opinion would more likely address issues

and facts that had not lost much of their relevance.

      Nonetheless, the trial court discussed its decision to deny Plaintiff’s motions in

some detail. In particular, the trial court found that Plaintiff’s affidavit in support of

his motion to reopen provided scant information concerning the conditions



                                          - 43 -
                                  LASECKI V. LASECKI

                                   Opinion of the Court



surrounding Plaintiff’s loss of employment and, therefore, the trial court was not

provided with information relevant to its discretionary decision. In light of the great

discretion afforded the trial court in deciding whether to reopen the evidence in a

case, Plaintiff’s minimal effort in providing information relevant to the trial court’s

decision, and the trial court’s thorough explanation of its decision, we cannot find that

the decision to deny Plaintiff’s motion to reopen the case was “‘manifestly

unsupported by reason and so arbitrary that [it] could not have been the result of a

reasoned decision.’” Maldjian v. Bloomquist, __ N.C. App. __, __, 782 S.E.2d 80, 83–

84 (2016) (citations omitted). With regard to the trial court’s denial of Plaintiff’s Rule

60(b) motion, we similarly hold that Plaintiff has failed to meet his burden of showing

the trial court abused its discretion. In re L.C., 174 N.C. App. 622, 623, 621 S.E.2d
208, 209 (2005).

      AFFIRMED.

      Judges TYSON and INMAN concur.




                                          - 44 -